                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

SEDERICK VON LEE,                           §
                                            §
       Plaintiff,                           §
                                            §    Case No. 6:19-cv-271-JDK-JDL
v.                                          §
                                            §
MAXEY CERLIANO,                             §
                                            §
       Defendant.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
               OF UNITED STATES MAGISTRATE JUDGE

      This case was referred to United States Magistrate Judge John D. Love

pursuant to 28 U.S.C. § 636. On July 18, 2019, the Magistrate Judge issued a Report

and Recommendation (Docket No. 17) recommending denial of Plaintiff’s motion to

proceed in forma pauperis and dismissal of this action with prejudice for purposes of

in forma pauperis proceedings as frivolous under 28 U.S.C. § 1915(g) and pursuant

to Shakouri v. Davis, 923 F.3d 407, 410 (5th Cir. 2019). The Clerk of Court sent a

copy of this Report to Plaintiff at his last known address on July 19, 2019.

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Here, Plaintiff did not file objections in the



                                            1
prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendation, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

The Court therefore adopts the Report and Recommendation of the United States

Magistrate Judge (Docket No. 17) as the findings of this Court.

      Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

(Docket No. 17) be ADOPTED, that Plaintiff’s motions to proceed in forma pauperis

(Docket Nos. 13 & 15) be DENIED, and that the above-styled civil action be

DISMISSED WITH PREJUDICE for purposes of in forma pauperis proceedings

pursuant to 28 U.S.C. § 1915—but without prejudice as to the refiling without seeking

in forma pauperis status.

        So ORDERED and SIGNED this 20th day of August, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
